CATES, Judge.
Widmar was held disqualified for unemployment compensation benefits May 12 through June 30, 1956, during the locomotive engineers’ strike April 28 — July 1, 1956. See Phelps v. United States Steel Corp., ante, p. 541, 105 So.2d 714.
Widmar worked at the Blooming Mill in the Ensley Works, Tennessee Coal and Iron Division of the United States Steel Corporation in Jefferson County, Alabama.
The trial judge, in pronouncing his views on judgment, said (in part) :
“* * * You have got .the Cold Rolling Operation at the Ensley Blooming Mill, and I think there to me it is evident that there was a bona fide effort on- the part of management and the union to try to work out some way that that operation could be carried on. That is the way it appears to me from the evidence. I don’t think *548there is any dispute about that, that they did try to work it out, but I think the final result of it is, the only conclusion I could come to from the evidence is that the steelworkers just didn’t find it possible for them to do that work, and the only conclusion I-can come to is that the work was available, and they chose not to do the work, and I don’t think there is enough evidence here of any violence there on that picket line: Th.ere is not sufficient evidence for me, sitting as a Judge, to say that they were authorized not to do the work. I would have to say as to that operation they were not qualified, or became disqualified by reason of not undertaking that operation.”
The testimony had much the same tendency (though of different factual components) as that in Phelps.
On authority of Phelps v. United States Steel Corp., supra, the judgment below is
Affirmed.